Citation Nr: 0511484	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1954.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  In an unappealed decision dated in January 2000, the RO 
found that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a back condition.

2.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the RO's 2000 denial and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision that found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back condition is final.  38 U.S.C.A. § 7105(c) (West 1991) 
[(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) 
[(2004)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2002 advised him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  Additionally, the letter informed the veteran that 
his claim of entitlement to service connection for a back 
condition was previously denied and, as such, he must submit 
new and material evidence in order to reopen his claim.  The 
veteran was advised that to qualify as 'new evidence,' it 
must be submitted to VA for the first time.  He was informed 
that new evidence can be documents, statements from lay 
persons, medical reports, or other similar evidence.  The 
letter stated that evidence that is cumulative and tends to 
reinforce a previously well established point is not 
considered new.  The veteran was further advised of the 
definition of 'material evidence' that was effective prior to 
August 29, 2001.  As the veteran submitted his application to 
reopen his claim of entitlement to service connection for a 
back disability in June 2002, the definition of 'material 
evidence' applicable to this case was made effective as of 
August 29, 2001.  While the veteran was originally advised of 
the incorrect definition of 'material evidence,' the Board 
finds that additional documentation in the file indicates 
that the veteran was adequately advised as to the proper 
definition of 'material evidence.'  Specifically, the 
November 2003 statement of the case included the provisions 
of 38 C.F.R. § 3.156, the regulation governing new and 
material evidence.  Such specifically included the definition 
of 'material evidence,' namely existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Such cannot be either cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim and must raise a reasonable possibility 
of substantiating the claim.  Moreover, the statement of the 
case and the August 2003 rating decision indicated that new 
and material evidence had not been submitted as there was 
still no medical evidence linking any current back disability 
to the veteran's complaints in service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The July 2002 letter informed the 
veteran that VA would make reasonable efforts to help him 
obtain the evidence necessary to support his claim, to 
include medical records, employment records, or records from 
other Federal agencies.  Such letter further indicated that 
VA would obtain any records from VA Medical Centers, the 
military, or private providers.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2002 letter indicated that if the veteran 
received medical treatment from a private physician or 
hospital, he should complete and return a VA Form 21-4142 
(Authorization and Consent to Release Information to VA form) 
for each facility and then VA would request his treatment 
records.  The veteran was informed that he must provide 
sufficient identifying information about his records.  
Additionally, the letter indicated that the veteran should 
inform VA of any additional information or evidence that he 
wanted VA to attempt to obtain for him.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran 
provide information regarding his claim and, as discussed 
below, there does not appear to be any available, outstanding 
records relevant to the veteran's claim.  Therefore, it is 
determined that the veteran is not prejudiced by the RO's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  Specifically, in the July 2002 letter, the RO 
indicated that the veteran should inform VA of any additional 
information or evidence that he wanted VA to attempt to 
obtain for him.  Thereafter, the veteran responded that he 
received treatment at the VA facilities based in Wade Park, 
Canton, Mansfield, and Chillicothe presently or in the past.  
The Board observes that treatment records obtained from VA 
facilities located in Cleveland, Wade Park, Canton, and 
Mansfield are contained in the claims file.  Documentation 
reflects that there are no records at the Chillicothe VA 
Medical Center.  The Board also observes that the veteran 
identified additional records dated in the 1960's and 1970's 
at his February 2005 hearing.  Such are included in the 
claims file and were previously considered in numerous prior 
decisions of record.  Moreover, regarding the missing 
element, namely a nexus between the veteran's current back 
complaints and service, the veteran indicated at his February 
2005 Board hearing that no current treatment provider had 
provided such a nexus opinion.  As such, there does not 
appear to be any available, outstanding records relevant to 
the veteran's claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board notes that the VCAA 
and its implementing regulations include clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claim is 
not reopened herein, there is no obligation on the part of VA 
to provide a contemporary medical examination or opinion in 
connection with the veteran's appeal.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he injured his back while serving 
on active duty and received subsequent in-service treatment.  
Following his discharge, the veteran alleges that he has 
continued to have back symptomatology and treatment to the 
present day.  He claims that such current back disability is 
a result of his in-service injury and treatment.  Therefore, 
the veteran argues that service connection is warranted for a 
back disability. 

By a January 2000 rating decision, the RO found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.   The RO indicated that the evidence 
submitted by the veteran, namely copies of service medical 
records and a VA Hospital Summary, was cumulative and 
redundant of the evidence of record at the time of the 
previous denials, to include Board decisions dated in 
September 1957, June 1968, and November 1973.  As such, the 
RO denied reopening the veteran's claim of entitlement to 
service connection for a back condition. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the rating decision that denied 
reopening the veteran's claim was issued in January 2000.  At 
such time, the veteran was notified of the decision and his 
appellate rights.  No further communication was received from 
the veteran regarding a claim for service connection for a 
back disability until June 2002.  Thus, the January 2000 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991) 
[(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) 
[(2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed his claim to reopen in June 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final January 2000 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the 2000 RO decision, VA treatment records and a VA 
foot examination report was received.  Such treatment records 
reflect continued complaints of chronic low back pain.  A 
December 2002 X-ray report reflects an impression of minimal 
degenerative arthritic changes of the lumbosacral spine with 
marginal spur formation and narrowed disc space between L5-
S1.  A June 2003 addendum to a December 2002 VA foot 
examination report indicates that it was less likely than not 
that the veteran's pes planus deformity is related to his 
non-service connected back condition.  

The evidence received since 2000 is new in that it was not 
previously of record.  In order for the evidence to be 
material, however, it must relate to an unestablished fact 
necessary to substantiate the claim and also offer a 
reasonable possibility of substantiating the veteran's 
previously denied claim.  38 C.F.R. § 3.156(a).  

At the time of the RO's 2000 decision, there was evidence 
that the veteran sought in-service treatment for back 
complaints.  Service medical records reflect that the veteran 
was examined numerous times and the diagnoses given were 
either backache, chronic lumbosacral strain, or no disease 
found.  X-rays were consistently negative.  The veteran's 
April 1954 discharge examination reflects that the veteran 
had a chronic severe backache for seven months without 
injury.  Pain was mainly in the lumbar region and there was 
marked spasm of paravertebral muscles.  Range of motion was 
limited in all ranges.  Straight leg raising was limited at 
45 degrees on the left and 75 degrees on the right.  Deep 
tendon reflexes were depressed.  Upon orthopedic 
consultation, the veteran stated that his back began hurting 
seven months previously when he was on a march with a full 
pack and had been hurting since.  X-rays were negative for 
fracture or displacement.  Range of motion was good.  There 
was no spasm of back muscles, no sensory changes in either 
leg.  There were no pathological reflexes and pain did not 
radiate.  Lasegue's test was negative and there was no 
atrophy of the calf or thigh.  The impression was no disease 
found.  Also of record were post-service records reflecting 
back complaints and treatment, to include surgery in 1972. 

At the time of the January 2000 decision, there was no 
evidence of a nexus between the veteran's claimed back 
disability and his military service, and no record indicating 
a diagnosis of arthritis within one year following the 
veteran's discharge in April 1954.  The only relevant medical 
evidence received subsequent to 2000 are treatment records 
detailing complaints of chronic low back pain and a December 
2002 X-ray revealing arthritis.  Such, however, fails to 
relate any diagnosis referable to the back to the veteran's 
in-service complaints or treatment, or otherwise relate such 
to the veteran's military service.  Since the final RO 
denial, the only evidence of a nexus between a claimed back 
disability and service that has been received consists of the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim).

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 2000 
decision will substantiate the veteran's claim of entitlement 
for service connection for a back disability.  For these 
reasons, the Board finds that the evidence received 
subsequent to the RO's 2000 decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for a back disability have not been met.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a back disability is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


